Citation Nr: 1327939	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-23 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vascular blockage of the right leg.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable initial rating for peripheral neuropathy of the lateral aspect of the right foot.

4.  Entitlement to an effective date prior to December 11, 2006, for the grant of service connection for peripheral neuropathy of the lateral aspect of the right foot.

5.  Entitlement to a rating in excess of 30 percent for residuals of a through and through bullet wound of the right thigh, currently rated as 30 percent disabling.

6.  Entitlement to a rating in excess of 10 percent for a scar on the plantar surface of the right foot.

7.  Entitlement to a compensable rating for amputation of the left fifth toe.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
    

REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007, February 2010, and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the Veteran's June 2103 Board hearing testimony is included in the Virtual VA paperless claims processing system.


At his June 2013 Board hearing, the Veteran clarified that his last name is properly spelled with only one "l" at the end, rather than two as indicated in his VA documentation in the claims file.

In July 2013, the Veteran, through his representative, submitted additional evidence along with a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304(c).  For reasons that are not clear, the attached waiver is dated on January 29, 2010.  However, as discussed below, the matters to which the newly submitted evidence is relevant must in any event be remanded for further development and adjudication.  Thus, the Board need not seek clarification as to the dates for which the waiver is effective. 

The issue of service connection for anxiety, to include as secondary to service-connected residuals of gunshot wounds to the lower extremities, was raised at the Veteran's June 2013 hearing.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In this decision, the Veteran's appeal for service connection for bilateral hearing loss is dismissed.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

At a June 2013 Board hearing, the Veteran and his representative indicated that they wanted to withdraw the appeal for issue of entitlement to service connection for bilateral hearing loss.  




CONCLUSION OF LAW

The Veteran has withdrawn his appeal for entitlement to service connection for bilateral hearing loss disability, and the appeal as to this issue is accordingly dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing or on the record at a hearing, by an appellant or the appellant's authorized representative.  See 38 C.F.R. § 20.204(a),(b).  Withdrawal of an appeal will be will be deemed a withdrawal of the notice of disagreement and substantive appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

At the June 2013 hearing, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to service connection for bilateral hearing loss.  By regulation, his notice of disagreement and substantive appeal as to this issue is therefore deemed withdrawn.  See 38 C.F.R. § 20.204(c).  As a result, the Board lacks jurisdiction over the matter, and the appeal as to this issue is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

The appeal for the issue of entitlement to service connection for bilateral hearing loss is dismissed.



REMAND

In light of the Veteran's June 2013 hearing testimony and the matters raised by his attorney, the Board finds that the RO should seek to obtain the Veteran's SSA disability records and any additional, relevant medical records that may be available.  

Additionally, the RO should provide the Veteran a new VA examination with opinions sufficient for adjudication of the matters on appeal.  The examination results are at least five years old.  Further, he has alleged insufficiencies in prior examinations and opinions, and his above-the-knee amputation of the right upper extremity in December 2012 constitutes a material change in his condition relevant to adjudication of certain matters on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities currently on appeal. After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records.

2.  The RO should request a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination pertaining to examination of the left and right lower extremities and whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should perform a full examination of the lower extremities and report on all manifestations of the service-connected disabilities.  

The examiner should indicate whether the Veteran has phantom pain in the right lower extremity attributable to his history of service-connected residuals of a through and through bullet wound to the right thigh, scar on the plantar surface of the right foot where a service-connected tumor had been excised, and peripheral neuropathy of the lateral aspect or lateral edge of the right foot, claimed as numbness of the right foot associated with residuals of a through and through bullet wound of the right thigh.  

The examiner should also indicate whether the amputation of the left fifth toe had metatarsal involvement.  

In addition, the examiner should provide an opinion as to whether the Veteran's vascular blockage of the right leg and his above-the-knee amputation of the right lower extremity were caused or aggravated by his service-connected disabilities.  In making this determination, the examiner should conduct an examination of the vascular condition of the left lower extremity.  In this regard, it should be noted that the Veteran has asserted that the good vascular condition of his left lower extremity is evidence that his smoking and other nonservice-connected cardiac risk factors and illnesses were not the cause of his amputation of the right lower extremity.

The examiner should further provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

In all conclusions, the examiner should identify and explain the medical basis or bases with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions based on established medical principles and his or her clinical experience and medical expertise.  

5.  The RO should readjudicate the issues on appeal.  If any benefit sought remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


